Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction 
Applicant's election with traverse of Species II (Claim(s) 11-20)  in the reply filed on 05/09/2022 is acknowledged.  The traversal is on the ground(s) that Species II should been cooking systems as the one displayed in Fig. 29 and that the ingredient dispensing mechanism is part of the cooking system displayed in Fig. 29.  This is not found persuasive because the claim does not refer to the ingredient mechanism as being the same ingredient mechanism, as it refers twice in Claim 11 “a ingredient mechanism”, for each respective cooking apparatus.
Claim Interpretation
The requirement is still deemed proper and is therefore made FINAL.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are:
 “loading mechanism” in claim 17.
Because this claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A “loading mechanism” is being interpreted as being gripper arms, shaft and a motor. [Par. 114; “…a loading mechanism 502 comprises: gripping devices 521a and 521b; a shaft 531a rigidly connected to the gripping device 521a; a shaft 531b rigidly connected to the gripping device 521b; a motorized mechanism 530a configured to produce a rotation in the shaft 531a around a vertical axis (which is the same as the axis of the shaft), wherein the motorized mechanism 530a is connected to the computer 99 by wires, wherein the computer system 99 is configured to control the motorized mechanism 530a…”]
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “a gripping mechanism” and “a motion mechanism” as being part of a first and second cooking apparatus, however, it is unclear if to they are the same gripping and motion mechanisms or they are different mechanisms for the two different cooking apparatus. Claim 11 and all dependents are deemed indefinite.
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 11-12, 14-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Roy (US 9131807)
As Per Claim 11, Roy discloses A cooking system [abstract], comprising:
 a computer system configured to store a list of food items [Claim 1; “…at least one computer or electronic controlling device, in an non-idle mode of the robotic cooking apparatus, capable of reading a recipe from the recipe file listing ingredients, quantities, cooking times and conditions…”];
a first cooking apparatus [abstract] comprising: 
a first cookware [Fig. 9, #6] configured to contain or otherwise hold a food or a food ingredient [Claim 1; “…plurality of cooking stations, each having a source of heat applied to a respective one of a plurality of vessels to be heated for cooking ingredients transferred to the vessel…”]wor; and 
a first motion apparatus comprising a motion mechanism [Fig. 9, #43-49], the motion mechanism [Fig. 9, #43-49] comprising one or more motors [Fig. 9, #43], the first motion apparatus being configured to move the first cookware [Fig. 9, #6]  to stir or mix the food or the food ingredients in the cookware [Col. 6, Lines 20-25; “…stirring mechanisms that are used with the cooking stations. In cooking stirring is very important for properly mixing the ingredients being cooked and for uniform application of heat without burning the contents of a vessel…”], wherein each said motor [Fig. 9 ,#43] is configured to be connected to the computer system as to allow the computer system to control the motor [Fig. 13;, #A below]; 

    PNG
    media_image1.png
    474
    763
    media_image1.png
    Greyscale

a first ingredient dispensing mechanism [Fig. 7] configured to move an said ingredient container [Fig. 5, #26] to dispense one or more a food ingredients [Fig. 5, #28] from the ingredient container [Fig. 5, #26] into the first cookware [Claim 1; “…at least one gantry style robot including a frame, an x-axis guide mounted to the frame, a y-axis guide mounted for movement along the x-axis guide, and at least one robot head assembly mounted for movement along the y-axis guide, the robot head assembly being capable of picking each container up from the ingredient input section, and transferring the container with the ingredients in the container from the ingredient input section to at least a selected one of the vessels in one of the cooking stations….”], wherein the ingredient container [Fig. 5, #28] is used to contain or hold the food ingredients [Fig. 5, #28], the first ingredient dispensing mechanism comprising:
 a gripping mechanism [Fig. 7, #63-67] comprising a support component [Fig. 7, #63] and one or more gripping devices [Fig. 7, #64-65], the gripping mechanism [Fig. 7, #64-67] being configured to grip the ingredient container [Col. 5, Lines 48-52; “…The swivel motor 68 carries a robot head frame 63 with multiple appendage pairs such as 64, 65 and 66, 67 that are used to pick containers or cups of various sizes and shapes…”] ; and
 a motion mechanism comprising a motor [Fig. 7, #68-69], the motion mechanism being configured to produce a motion of the support component [Fig. 7, #63] of the gripping mechanism [Fig. 7, #64-65]; 
a second cooking apparatus [abstract] comprising: 
a second cookware [Fig. 10-12, #6, where the cookware is different from the first cookware; see claim 1 below], configured to contain a food or a food ingredient [Claim 1; “…plurality of cooking stations, each having a source of heat applied to a respective one of a plurality of vessels to be heated for cooking ingredients transferred to the vessel…”]. 
Roy does not explicitly discloses a second motion apparatus comprising a motion mechanism, the motion mechanism comprising one or more motors, the second motion apparatus being configured to move the second cookware to stir or mix the food or food ingredients in the cookware, and the second motion apparatus being further configured to move the second cookware to dispense a cooked or a semi-cooked food from the second cookware to the first cookware, wherein each said motor is configured to be connected to the computer system to allow the computer system to control the motor; and
 a second ingredient dispensing mechanism configured to move an said ingredient container to dispense one or more a-food ingredients from the ingredient container into the second cookware, wherein the ingredient container is used to contain or hold the food ingredients, the second ingredient dispensing mechanism comprising: 
a gripping mechanism comprising a support component and one or more gripping devices, the gripping mechanism being configured to grip the ingredient container; and
 a motion mechanism comprising a motor, the motion mechanism being configured to produce a motion of the support component of the gripping mechanism.
However, Roy discloses at least one motion apparatus comprising a motion mechanism [Fig. 10-12; #43-49; Claim 2; “…at least one said cooking stations further comprises of at least one mixer for pre-processing the ingredients…”], the motion mechanism comprising one or more motors [Fig. 10-12, #43], the second motion apparatus being configured to move the second cookware [Fig. 10-12, #6] to stir or mix the food or food ingredients in the cookware  [Claim 2; “…at least one said cooking stations further comprises of at least one mixer for pre-processing the ingredients…”], and the second motion apparatus being further configured to move the second cookware to dispense a cooked or a semi-cooked food from the second cookware to the first cookware [Col. 2, Lines 51-55; “…a cooking apparatus that has one or more cooking stations such that the items being cooked can be transferred between them. Such as while cooking pasta, one station is used to boil the pasta and hold the broth. A second station can accept the boiled pasta from the first station and also capable to transfer some broth to the final preparation as and when needed…”], wherein each said motor[Fig. 10-12, #43] is configured to be connected to the computer system to allow the computer system to control the motor [Fig. 13; #A below]; and

    PNG
    media_image1.png
    474
    763
    media_image1.png
    Greyscale

 at least one ingredient dispensing mechanism [Fig. 7] configured to move an said ingredient container [Fig. 5, #26] to dispense one or more food ingredients [Fig. 5, #28] from the ingredient container [Fig. 5, #26] into the second cookware [Fig. 10-12, #6; Claim 1, “…at least one gantry style robot including a frame, an x-axis guide mounted to the frame, a y-axis guide mounted for movement along the x-axis guide, and at least one robot head assembly mounted for movement along the y-axis guide, the robot head assembly being capable of picking each container up from the ingredient input section, and transferring the container with the ingredients in the container from the ingredient input section to at least a selected one of the vessels in one of the cooking stations…”], wherein the ingredient container [Fig. 5, #26] is used to contain or hold the food ingredients [Fig. 5, #28; Claim 1, “…at least one driver mounted on the robot head assembly configured to turn the at least one toothed wheel to dispense the ingredients, such that turning the at least one toothed wheel causes known quantities of ingredient to be dispensed from the container into a selected vessel when the container is at the selected vessel…”], the at least one ingredient dispensing mechanism comprising: 
a gripping mechanism [Fig. 7, #63-67] comprising a support component [Fig. 7, #63] and one or more gripping devices [Fig. 7, #64-65], the gripping mechanism [Fig. 7, #64-65] being configured to grip the ingredient container [Fig. 10-12, #6; Claim 1; “…at least one driver mounted on the robot head assembly configured to turn the at least one toothed wheel to dispense the ingredients, such that turning the at least one toothed wheel causes known quantities of ingredient to be dispensed from the container into a selected vessel when the container is at the selected vessel; a tilt motor, the robot head being capable of holding a cup and being operable by the tilt motor to tilt the cup to dispense items from the cup into the selected vessel…”]; and
 a motion mechanism comprising a motor [Fig. 7, #68-69], the motion mechanism being configured to produce a motion of the support component [Fig. 7, #63] of the gripping mechanism [Fig. 7, #64-67].
Roy discloses the benefits of using multiple cooking apparatuses in that it allows transfer and ingredients between multiple cooking stations as well as intermediate storage or pre-processing as needed for general cooking and more complex gourmet dishes. [Col. 2, Limes 45-50]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the at least one cooking apparatus and motion mechanisms as taught by Roy to further include a second motion apparatus comprising a motion mechanism, the motion mechanism comprising one or more motors, the second motion apparatus being configured to move the second cookware to stir or mix the food or food ingredients in the cookware, and the second motion apparatus being further configured to move the second cookware to dispense a cooked or a semi-cooked food from the second cookware to the first cookware, wherein each said motor is configured to be connected to the computer system to allow the computer system to control the motor, a second ingredient dispensing mechanism configured to move an said ingredient container to dispense one or more a-food ingredients from the ingredient container into the second cookware, wherein the ingredient container is used to contain or hold the food ingredients, the second ingredient dispensing mechanism comprising a gripping mechanism comprising a support component and one or more gripping devices, the gripping mechanism being configured to grip the ingredient container and a motion mechanism comprising a motor, the motion mechanism being configured to produce a motion of the support component of the gripping mechanism to allow transfer and ingredients between multiple cooking stations as well as intermediate storage or pre-processing as needed for general cooking and more complex gourmet dishes. [Col. 2, Limes 45-50]
As Per Claim 12, Roy discloses wherein the first ingredient dispensing mechanism [Fig. 7] is configured to dispense substantially all the food ingredient of said ingredient container at once. [Col. 5, Lines 15-22; “…The wheel 31 can be rotated by turning a keyed slot 34 when needed but seals the contents normally preserving freshness and aroma. Rotating this wheel 31 in the direction 33 causes a fixed amount of ingredients to be trapped between two teeth, wall 30 and transported towards the opening to dispense to a receiver which could be either a cooking station or a pre-processing station such as a mixer or grinder….”; the prior art clearly discloses that the ingredient dispensing mechanism can dispense a “fixed amount of ingredients”, and thus, it is well within the capabilities of the ingredient dispensing mechanism to have the fixed amount to be dispensed as being “sustainably all” the ingredients.]
As Per Claim 14, Roy discloses further comprising a storage apparatus [Claim 7; “…the ingredient input section is organized as a cabinet with retractable sliding drawers having pockets for holding ingredient cups or containers….”] configured to store a number of said ingredient containers [Fig. 5, #26], wherein each ingredient container is used to contain or hold one or more food ingredients. [Claim 7; “…the ingredient input section is organized as a cabinet with retractable sliding drawers having pockets for holding ingredient cups or containers….”]
As Per Claim 15, Roy discloses further comprising a transport system configured to transport one of said ingredient container that were previously stored in the storage apparatus. [Claim 1; “…the gantry style robot and the robot head assembly, wherein multiple cooking stations allowing transfer of ingredients between stations without the need for human intervention, and in an idle mode of the robotic cooking apparatus, taking inventory of common ingredients among the ingredients that should be stored by picking the containers holding the common ingredients up using the gantry style robot…”]
As Per Claim 16, Roy discloses wherein the transport system comprises a vehicle. [Col. 4, Lines 20-25; “…a robotic cooking apparatus with a base frame 1 resting on a base surface such as a kitchen countertop (not shown) using leveling legs (not shown). The base frame may also have castor wheels (not shown) for moving the machine…” the reference explicitly discloses that the transport system comprises wheel to move the machine i.e. a vehicle]
As Per Claim 17, Roy discloses a loading mechanism [Fig. 7, #66-67] configured to load one of the said ingredient containers that were previously stored or is stored in the storage apparatus to a said vehicle. [Col. 5, Lines 48-50; “…The swivel motor 68 carries a robot head frame 63 with multiple appendage pairs such as 64, 65 and 66, 67 that are used to pick containers or cups of various sizes and shapes….”]
As Per Claim 19, Roy discloses the motion mechanism of the second motion apparatus is configured to produce a rotation. [Col. 6, Lines 32-37; “…a stirring mechanism that adds a spinning motion to the stirrer 61 along with the circular motion about the center of the cooking pot 6 resulting in a planetary type of combined motion similar to that of moon around the sun.…”]
As Per Claim 20, Roy discloses a plurality of food containers [Fig. 8], each said food container [Fig. 8] being configured to contain or hold a food [Col. 6, Lines 5-10; “…The cup is a re-usable design and used cups are moved to an area for used cups and stacked for saving space. An empty cup is used along with proper sequence of actions by the robot head to scoop ingredients or prepared dishes from a cooking vessel or another storage bin or container. The cups are placed on a bin tray such as 121 described before…”], wherein the first motion apparatus  is further configured to move the first cookware [Fig. 1, #5] to dispense a cooked food from the first cookware to a said food container [Fig. 8], wherein the food container [Fig. 8] is used to contain or hold the cooked food [Col. 6, Lines 5-10; “…The cup is a re-usable design and used cups are moved to an area for used cups and stacked for saving space. An empty cup is used along with proper sequence of actions by the robot head to scoop ingredients or prepared dishes from a cooking vessel or another storage bin or container. The cups are placed on a bin tray such as 121 described before…”; the reference explicitly discloses that the cup is used by the robot head to extract prepared dishes from a cooking vessel. In this particular context, “prepared dishes” pertains to cooked foods to give to a user.] 
Claim(s) 13 is rejected under 35 U.S.C. 103 as being unpatentable over Roy (US 9131807) in view of Barbieri (US 4803917)
As Per Claim 13, Roy discloses all limitations of in the invention except further comprising a cookware cleaning mechanism configured to clean the first or the second cookware, the cleaning mechanism comprises a liquid pipe configured to flow a liquid to the first or the second cookware.
Barbieri, much like Roy, pertains to an automatic apparatus to cook and serve. [abstract] 
Barbieri discloses a cookware cleaning mechanism[Fig. 3, #36]  configured to clean the first or the second cookware [Fig. 3, #32], the cleaning mechanism comprises a liquid pipe [Fig. 3, #36] configured to flow a liquid to the first or the second cookware [Fig. 3, #32; Col. 4, Lines 26-30; “…The washing water coming out of the dispensing member 36 is collected in the basin 15 and then evacuated through the drain pipe 14…”].
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the cooking apparatus as taught by Roy in view of the cleaning mechanism as taught by Barbeiri to further include a cookware cleaning mechanism configured to clean the first or the second cookware, the cleaning mechanism comprises a liquid pipe configured to flow a liquid to the first or the second cookware to properly dispose of any remaining waste on the cookware. 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Roy (US 9131807) in view of Storek (US 2014/0199454)
As Per Claim 18, Roy discloses all limitations of the invention except wherein the motion mechanism of the second motion apparatus is configured to produce a linear motion. 
Storek, much like Roy, pertains to a food movement and control within a container. [abstract] 
Storek discloses wherein the motion mechanism of the second motion apparatus is configured to produce a linear motion. [Par. 69; “…the horizontal motion of the mover can be an arc (e.g., as illustrated in path of movement 230e), or in other horizontal motions (e.g., alternate path of movement 230e), for example to minimize the footprint of the apparatus 200 while keeping the baskets over the apparatus to catch drips….this will be achieved by moving the arm in a way that includes rotation, translation, conic sections, and other types of linear and curved motion as described throughout….”]
Storek discloses the benefits of the motion mechanism configured to produce a linear motion in that aids in minimizing the footprint of the apparatus. [Par. 69] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the motion mechanism as taught by Roy in view of the motion mechanism as taught by Storek to further include the motion mechanism of the second motion apparatus is configured to produce a linear motion to minimize the footprint of the apparatus. [Par. 69]
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMAD ABDEL-RAHMAN whose telephone number is (571)272-0417. The examiner can normally be reached M-F (7:30AM - 5:30 AM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AHMAD ABDEL-RAHMAN/Examiner, Art Unit 3761                                                                                                                                                                                                        

/ERIN E MCGRATH/Primary Examiner, Art Unit 3761